DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim, second claim-numbered 15 been renumbered 16.  Original claim numbered 16-20 have been correspondingly renumbered 17-21. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 16, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 15, 17 (original claim 17) recite the limitation “the START field carries information of the rolling sequence number of the first packet” which makes the claims indefinite.  It’s unclear if Applicant intended to claim “first received packet” or “first lost packet”.  Examiner will interpret as best understood.
Claim 7 recites the limitation “the sending node” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 (renumbered claim 16) recites the limitation “the first lost data packet” on line 12.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

 	Claim 1 is rejected as being anticipated by claim 1 US Patent 10,701,616, hereafter Patent’616

	Regarding claim 1 of instant application, Patent’616 discloses
 A method for transmitting data between nodes, comprising: (see lines 1-2)
transmitting, by a sending node, a plurality of data packets to a receiving node, wherein each packet carries a random sequence number identifying the data packet, and a rolling sequence number indicating a transmission sequence of the data packet; (see lines 3-6)
receiving, by the sending node from the receiving node, a packet loss feedback comprising information of a rolling sequence number of a first lost data packet; (see lines 7-11)
determining, by the sending node, a random sequence number of the first lost data packet based on the packet loss feedback and a mapping relationship between the random sequence number and the rolling sequence number of the first lost data packet; and (see lines 12-13, 24-27)
transmitting, by the sending node in response to the packet loss feedback, a first replacement data packet corresponding to the first lost data packet, wherein the first replacement data packet carries the same random sequence number as the first lost data packet, and a new rolling sequence number different from that of the first lost data packet (see lines 16-19)


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trachewsky et al (USPN 2001/0055311) in view of Sugimoto (USPN 2014/0092802).

	Regarding claim 13, Trachewsky discloses
	an apparatus, comprising: (data sending device comprising [0108-0116], FIGs. 2-4b)
	a transmitter, a receiver, and a processor (transmitter and receiver of network interface device, and processor [0113-0116], FIGs. 4a, 4b)
	wherein the transmitter is configured to: transmit a plurality of data packets to a receiving node (transmitter to transmit frames to a receiving device [01114-0116, 0219, 0303-0312])
 	wherein each packet carriers a random sequence number identifying the data packet (each frame contains a 4-bit pseudo-random number placed in frame control field bits 19-16 [0138-0139], FIGs. 7, 11
	and a rolling sequence number indicating a transmission sequence of the data packet (frame sequence number indicate order of frames received [0219-0226], FIGs. 52f.2-54)
	wherein the receiver is configured to: receive a packet loss feedback from the receiving node, wherein the packet loss feedback comprises information of a rolling sequence number of a first lost data packet (receiver of sending device receiving NACK generated/transmitted by data receiving device indicating missing sequence numbers due to lost frames with missing frames indicated by sequence numbers in NACK [0219-0226]
	wherein the processor is configured to: determine a random sequence number of the first lost data packet based on the packet loss feedback and a mapping relationship between the random sequence number and the rolling sequence number of the first lost packet (processor to determines a corresponding random sequence number of lost frame based on data provided in NACK and association with rolling sequence number provided in a saved frame [0138-0139, 0219-0226], FIG. 11)
	and wherein the transmitter is configured to: transmit a first replacement data packet corresponding to the first lost data packet; wherein the first replacement data packet carries the same random sequence number as the first lost data packet (transmitter to retransmit copy of original missing packet containing 4-bit pseudo random number [0138-0139, 0219-0226], FIG. 11)
	Trachewsky does not expressly disclose wherein the first replacement data packet a new rolling sequence number different from that of the first lost packet

	Sugimoto discloses wherein the first replacement data packet a new rolling sequence number different from that of the first lost packet (retransmitted packet contains a different sequence number [0044], FIGs. 5a, 5b)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the first replacement data packet a new rolling sequence number different from that of the first lost packet” as taught by Sugimoto into Trachewsky’s with the motivation to differentiate from request packet (Sugimoto, paragraph [0044], FIGs. 5a, 5b)

	Regarding claim 14, Trachewsky discloses NACK from a receiving device comprising missing/requested sequence number(s) in received packets [0219-0226], FIG. 11)

Claims 1, 2 are rejected based on similar ground(s) provided in rejection of claims 13, 14 respectively.


Claims 7, 8, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trachewsky in view of Chen et al (USPN 2009/0201928) and Sugimoto.

	Regarding claim 16 (renumbered claim 16), Trachewsky
	an apparatus, comprising: (data receiving device comprising [0108-0116], FIGs. 2-4b)
	a transmitter, a receiver and a processor (transmitter and receiver of network interface device, and processor [0113-0116], FIGs. 4a, 4b)
	wherein the receiver is configured to: receive one or more data packets from a sending node, (receive frames to a receiving device [01114-0116, 0219, 0303-0312])
 	wherein each packet carries a random sequence number identifying the data packet (each frame contains a 4-bit pseudo-random number placed in frame control field bits 19-16 [0138-0139], FIGs. 7, 11,  	and a rolling sequence number indicating a transmission sequence of the data packet (frame sequence number indicate order of frames received [0219-0226], FIGs. 52f.2-54)
	wherein the transmitter is configured to: transmit, to the sending node, a packet loss feedback comprising information of a rolling sequence number of the first lost data packet (transmitting NACK to sending device requesting retransmission of frames with sequence numbers [0119], FIG. 11)
	wherein the receiver is further configured to: receive a first replacement data packet corresponding to the first lost data packet, wherein the first replacement data packet carries the same random sequence number as the first lost data packet (receiving copy of original missing packet containing 4-bit pseudo random number [0138-0139, 0219-0226], FIG. 11)
	Trachewsky does not expressly disclose determine a lost packet according to rolling sequence numbers of the data packets

	Chen discloses determine a lost packet according to rolling sequence numbers of the data packets (receiving device indicating a loss of packet event according to missing sequence number(s) detected in received packets [0097, 0098, 0104-0115], FIGs. 12-14)
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “determine a lost packet according to rolling sequence numbers of the data packets” as taught by Chen into Trachewsky’s system with the motivation to enable transmission of loss packets as detected by a receiving device (Chen, paragraph [0097, 0098, 0104-0115], FIGs. 12-14)
 	Combined system of Trachewsky and Chen does not expressly disclose wherein the first replacement data packet a new rolling sequence number different from that of the first lost packet

	Sugimoto discloses wherein the first replacement data packet a new rolling sequence number different from that of the first lost packet (retransmitted packet contains a different sequence number [0044], FIGs. 5a, 5b)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “wherein the first replacement data packet a new rolling sequence number different from that of the first lost packet” as taught by Sugimoto into combined system of Chen and Trachewsky with the motivation to differentiate from request packet (Sugimoto, paragraph [0044], FIGs. 5a, 5b)

	Regarding claim 17 (renumbered claim 17), Trachewsky discloses NACK from a receiving device comprising missing/requested sequence number(s) in received packets [0219-0226], FIG. 11)

Claims 7, 8 are rejected based on similar ground(s) provided in rejection of claims 16, 17 respectively.

Allowable Subject Matter
Claims 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-12, 15, 18-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI NGUYEN/Primary Examiner, Art Unit 2469